Citation Nr: 0509692	
Decision Date: 04/01/05    Archive Date: 04/15/05

DOCKET NO.  02-15 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased initial evaluation for a 
service-connected recurrent ganglion cyst of the right wrist, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased initial evaluation for 
service-connected tenosynovitis of the right wrist with 
arthritis in the radiocarpal joint, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to August 
1981.  

This matter came before the Board of Veterans' Appeals 
(Board) from decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.  The 
veteran has appealed the RO's July 2001 denial of an 
increased evaluation for his service-connected recurrent 
ganglion cyst of the right wrist, which is evaluated as 10 
percent disabling, and has also appealed, essentially, an 
October 2003 decision that established service connection for 
tenosynovitis of the right wrist with arthritis in the 
radiocarpal joint, and assigned an initial 10 percent 
evaluation to the disability.  

In July 2004, a hearing was held before the undersigned at 
the RO in Oakland, California (his claims folders were 
transferred to this RO from the Los Angeles RO during the 
course of the appeal). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As noted, the veteran has appealed the RO's denial of an 
evaluation higher than 10 percent for his service-connected 
recurrent ganglion cyst of the right wrist as well as the 
initial 10 percent evaluation assigned for his service-
connected tenosynovitis of the right wrist with arthritis in 
the radiocarpal joint.  

Initially, it is pointed out that, relevant to the duty to 
notify, the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), subsequent 
implementing regulations, and case law require VA to provide 
notice that informs the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
a claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide; and require (4) that VA 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.  38 U.S.C.A. 
§ 5103(A) (West 2002); 38 C.F.R. §3.159(b) (2004); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In this case, a review of the record reflects that the 
veteran has not been furnished with an appropriate 
"VCAA/Quartuccio" letter.  On remand, the RO should provide 
the veteran with an appropriate notification letter.  

During the July 2004 hearing, the veteran testified that he 
had recently received treatment for his right upper extremity 
at the Palo Alto, California VA Medical Center (VAMC).  In 
addition, he indicated that he had previously been treated at 
the Los Angeles VAMC.  The records from Palo Alto are not 
currently associated with the claims folder, and it is 
unclear whether all records of relevant treatment from Los 
Angeles are of record (reports dated up until August 2003 are 
of record).  On remand, the RO should associate all relevant, 
outstanding VA medical records with the claims folder.  In 
this regard, the Board points out that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

During the hearing the veteran also testified that he had 
applied for Social Security benefits in February 2004 but had 
yet to received a decision.  As a decision may indeed have 
been rendered by this time, a copy of this decision and 
relevant medical records should be sought and associated with 
the claims folder.  See 38 C.F.R. § 3.159(c)(2) (2004); see 
also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In addition, the veteran testified that he left his job with 
the United States Postal Service in Los Angeles, California 
in January 2003 due to his right wrist disabilities, and his 
representative suggested that records of his absences should 
be obtained and associated with the claims folder.  

Finally, the veteran testified that since his last 
examination, dated in June 2001, the severity of his right 
wrist disabilities has increased.  As the last examination of 
his right wrist - specifically, an examination of the 
ganglion cyst - was indeed in June 2001, and it was 
accomplished prior to the grant of service connection for the 
tenosynovitis of the right wrist with arthritis in the 
radiocarpal joint, the Board is of the opinion that another 
VA examination should be accomplished prior to further 
appellate adjudication.  The Board points out that with 
respect to the service-connected  tenosynovitis of the right 
wrist with arthritis in the radiocarpal joint, the examiner 
should be asked to provide any findings with respect 
functional loss due to pain and weakness of the wrist causing 
additional disability beyond that reflected on range of 
motion measurements, as such information is necessary to 
appropriately evaluate the disability.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

In view of all of the above, this matter is REMANDED for the 
following development:

1.  The AMC must provide the veteran with 
VCAA notification with respect to his 
claims for increased ratings.  
Specifically, a letter should inform him 
of any information and evidence not of 
record (1) that is necessary to 
substantiate the claims, (2) that VA will 
seek to provide, and (3) that the 
claimant is expected to provide; and that 
(4) he should provide any evidence in his 
possession that pertains to the claims.  

2.  The AMC should obtain copies of the 
veteran's treatment records from the VAMC 
Palo Alto and any records of treatment 
received from August  2003 to the present 
from the Los Angeles VAMC.  

3.  The AMC should take the appropriate 
steps to obtain any records from the 
Social Security Administration (SSA) 
regarding any decision made on the 
veteran's claim of February 2004.  This 
would include any medical records and a 
copy of any decision made by SSA.

4.  The AMC should take the appropriate 
steps, to include through contact with the 
veteran and his representative, to obtain 
any Post Office employment records 
relevant to the veteran's absences due to 
disability.  

5.  The veteran should be afforded a VA 
examination to determine the current 
nature, extent and severity of his 
service-connected recurrent ganglion cyst 
of the right wrist and tenosynovitis of 
the right wrist with arthritis in the 
radiocarpal joint.  The claims folder 
should be reviewed prior to the 
examination.  All indicated studies 
should be performed.  The examiner should 
undertake range of motion studies of the 
right wrist and specifically identify any 
excursion of motion accompanied by pain.  
The examiner should identify any 
objective evidence of pain and attempt to 
assess the extent of any pain.  To the 
extent possible the functional impairment 
due to weakened movement and excess 
fatigability on use should be assessed in 
terms of additional degrees of limitation 
of motion.  The examiner should also 
express an opinion concerning whether 
there would be additional limits of 
functional ability on repeated use or 
flare-ups (if the veteran describes 
flare-ups), and, if feasible, express 
this in terms of additional degrees of 
limitation of motion on repeated use or 
during flare-ups.  The examiner should 
also provide an opinion concerning the 
impact of the disability on the veteran's 
ability to work and provide the 
supporting rationale for this opinion. 
All such findings and rationale should be 
set out in detail.

6.  Thereafter, the RO should review the 
issues on appeal as listed on the title 
page of this REMAND.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided with an 
appropriate supplemental statement of the 
case.  In evaluating the veteran's 
service-connected right wrist 
disabilities, the RO should consider 
whether the case should be forwarded for 
extra-schedular consideration under the 
provisions of 38 C.F.R. § 3.321(b)(1).  
In reviewing the claim for an increased 
rating for the service-connected 
tenosynovitis of the right wrist with 
arthritis in the radiocarpal joint, the 
RO must consider whether ratings can be 
assigned for separate periods of time 
based on the facts found - a practice 
known as "staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  
Regarding this claim the RO should also 
take into consideration the dictates of 
DeLuca (to the effect that a higher 
rating can be assigned based on greater 
limitation of motion due to pain on use, 
including during flare-ups).  After 
appropriate review the case should then 
be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




